OO\IO\

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-00105-TLN-EFB Document 1 Filed 01/16/19 Page 1 of 9

Jon P. Jacobs (SBN 205245)
Ryan H. Gomez (SBN 305208)
LAW OFFICES oF JoN JACoBs
5701 Lonetree Blvd., Suite 202
Rocklin, CA 95765

Telephone: (916) 663-6400
Facsimile: (916) 663-6500

Attorneys for Plaintiff
JOSHUA MATTSON

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

 

 

JOSHUA l\/IATTSON, CAsE No.:
Plaintiff, COMPLAINT
v.
POLARIS INDUSTRIES, INC.,
Defendant' DEMAND FoR JURY TRIAL
Plaintiff alleges at all relevant times:
JURISDICTIU

1. This Court has federal question jurisdiction under Title 15 U.S.C. § 231()(d), and Title 28

U.S.C. § 1331 as Well as supplemental jurisdiction over plaintiffs state law claims under

Title 28 U.S.C. 1367. The amount in controversy exceeds $50,000.00, exclusive of costs

and interest.

MS

2. Plaintiff JOSHUA MATTSON (hereinafter “Plaintift”), at all times relevant, Was and still

is a competent adult residing in Sacramento County California.

3. Defendant POLARIS INDUSTRIES, INC. (hereinafter “Polaris”), at all times relevant,

Was and is a Delaware Corporation With its principal place of business in Medina

Minnesota.

 

 

Mattson v. Polaris

Complaint; Demand for Jury Trial

 

\OOO\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-00105-TLN-EFB Document 1 Filed 01/16/19 Page 2 of 9

9.

10.
ll.
12.

13.

FACTS COMMON :I`O ALL COUNTS

On or about November 17, 2015, Plaintiff purchased a 2016 Polaris RZR Turbo XP,
VIN: 3NSVDE992GF454336 (“Unit”) in California, which was manufactured and/or
distributed, and warranted, by Polaris

In connection with the transaction, Polaris issued to Plaintiff express warranties within
the meaning of Cal. Civ. Code § 1791.2, which were also written warranties within the
meaning of 15 U.S.C. § 2301(6). By the terms of the express warranties, Polaris promised
that the Unit’s materials and workmanship would be free of defects, undertook to
preserve and maintain the utility and performance of the Unit, and to provide
compensation if there is any failure in utility or performance, and agreed to refund,
repair, replace, or take other remedial action with respect to the Unit.

Plaintiff purchased the Unit primarily for personal, family, or household purposes
Subsequent to Plaintiff s purchase, the Unit did not perform as stated for the time
specified, and did not match the quality as set forth, in the warranties The Unit exhibited
numerous defects and nonconformities covered by the warranties

Plaintiff delivered the nonconforming Unit to Polaris and/or its authorized repair facilities
for repairs pursuant to the terms of the warranties After a reasonable number of repair
opportunities, Polaris has failed to repair the Unit to match the express warranties

provided

FIRST CAUSE OF ACTION
Violation of Cal. Civ. Code § 1793.2(d)_Song-Beverly Consumer Warranty Act
Against Polaris
Plaintiff incorporates all preceding paragraphs
Plaintiff is a “buyer” as defined by Cal. Civ. Code § 1791(b).
The Unit is a “consumer good” as defined by Cal. Civ. Code § 1791(a).
Polaris is a manufacturer and/or distributor as defined respectively in Civil Code §§

1791@), (e).

Polaris is a “warrantor” as contemplated by Cal. Civ. Code § 1795.

 

 

Mattson v. Polaris Complaint; Demand for Jury Trial

 

OO\IO\

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-00105-TLN-EFB Document 1 Filed 01/16/19 Page 3 of 9

14.
15.

16.
17.

18.
19.

20.

21.

22.

23.
24.

Plaintiff’ s purchase of the Unit was a “sale” as defined by Cal. Civ. Code § 1791(n).
Polaris violated the Song~Beverly Consumer Warranty Act by failing to conform the
Unit to the express written warranties within a reasonable number of repair opportunities
and/or within the warranty periods, and by failing to promptly replace the Unit or make
restitution to Plaintiff.

Plaintiff has not made unreasonable or unintended use of the Unit.

Pursuant to Cal. Civ. Code § 1793.2(d), Polaris must refund the price of the Unit to
Plaintiff.

Pursuant to Cal. Civ. Code § 1794(a), Plaintiff is entitled to restitution

As a direct and proximate result of said violations of the Song-Beverly Act, Plaintiff has
sustained, and continues to sustain, actual, incidental and consequential damages in the
approximate amount of $25,332.92 according to proof.

The failure of Polaris to comply with the Song-Beverly Act was willful in that Polaris
had actual knowledge of the Unit’s defects, malfunctions, and nonconformities, knew of
its legal duties under the warranties and the Act, but repeatedly refused to make
necessary repairs and/or provide a refund or replacement

Pursuant to Cal. Civ. Code § 1794(c), Plaintiff is entitled to a civil penalty of two times
the amount of Plaintiff’s actual damages

Pursuant to Cal. Civ. Code § 1794(d), Plaintiff is entitled to attorneys’ fees and expenses

reasonably incurred in connection with this action.

SECOND CAUSE OF ACTION
Violation of Cal. Civ. Code § 1793.2(b)_Song-Beverly Consumer Warranty Act

Plaintiff incorporates all preceding paragraphs
Pursuant to Cal. Civ. Code § 1793.2(b) Polaris’s authorized repair facility Was required to
repair the Vehicle within 30-days, but failed to complete repairs within 30-days so as to

conform the Vehicle to the applicable express warranties

 

 

Mattson v. Polaris Complaint; Demand for Jury Trial

 

\OOO\]O`\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-00105-TLN-EFB Document 1 Filed 01/16/19 Page 4 of 9

25.

26.

27.

28.

29.

30.

31.
32.

33.

34.

Plaintiff did not agree in writing to extend the number of days Polaris’s authorized repair
facility had to complete the repairs so as to conform the Vehicle to the applicable express
warranties

Polaris’s delay in repairing the Vehicle within 30-days was not caused by conditions
beyond its control.

As a proximate result of the violations of the Act, Plaintiff has sustained and continues to
sustain, damages, both economic and noneconomic, in the approximate amount of
$25,332.92.

The failure of Polaris to comply with the Song_Beverly Act was willful in that Polaris
had actual knowledge of the Vehicle’s defects, malfunctions, and nonconformities, knew
of its legal duties under the warranties and the Act, but failed to promptly repair the
Vehicle.

Pursuant to Cal. Civ. Code § 1794(c), Plaintiff is entitled to a civil penalty of two times
the amount of Plaintiff’s actual damages

Pursuant to Cal. Civ. Code § 1794(d), Plaintiff is entitled to attorneys’ fees and expenses

reasonably incurred in connection with this action.

THIRD CAUSE OF ACTION

Violation of Cal. Civ. Code § 1791.1(a)_S0ng-Beverly Consumer Warranty Act

Aga_i_nst Polaris
Plaintiff incorporates all preceding paragraphs
Pursuant to Cal. Civ. Code § 1792, the Unit was accompanied by each defendant’s
implied warranty that the goods are merchantable.
Pursuant to Cal. Civ. Code § 1793, and because of the existence of the express warranty,
each defendant may not disclaim, limit, or modify the implied warranties provided by the
Song_Beverly Act.
Each defendant breached the implied warranty of merchantability as stated in Cal. Civ.
Code §§ 1791.1 and 1792 in that the above-described defects, malfunctions, and
nonconformities render the Unit unfit for the ordinary purposes for which it is used, and it

would not pass without objection in the trade.

 

 

4

Mattson v. Polaris Complaint; Demand for Jury Trial

 

OO\IO\

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-00105-TLN-EFB Document 1 Filed 01/16/19 Page 5 of 9

35.
36.

37.

38.

39.

40.

41.

42.

43.

44.

Pursuant to Cal. Civ. Code § 1794(a), Plaintiff is entitled to restitution

As a direct and proximate result of said breach of implied warranty, Plaintiff has
sustained and continues to sustain, actual, incidental and consequential damages in the
approximate amount of $25,332.92 according to proof.

Pursuant to Cal. Civ. Code § 1794(d), Plaintiff is entitled to attorneys’ fees and expenses

reasonably incurred in connection with this action.

FOURTH CAUSE OF ACTION
Violations of the Magnuson-Moss Warranty Act
Against Polaris
Plaintiff incorporates all preceding paragraphs
The Unit is a “consumer product” as defined by 15 U.S.C. § 2301(1).
Plaintiff is a “consumer” as defined by 15 U.S.C. § 2301(3).
Polaris is a “supplier” and a “warrantor” as defined respectively by 15 U.S.C. §§ 2301(4)
and (5).
The express written warranties are “written warranties” as defined by 15 U.S.C.
§ 2301 (6).
In accordance with Polaris’s express written warranty, Plaintiff delivered the Vehicle to
Polaris’s authorized repair facility to perform warranty repairs Plaintiff did so within a
reasonable time. Each time Plaintiff delivered the Unit, Plaintiff notified Polaris and its
representative of the characteristics of the defects However, Polaris’s authorized repair
facility failed to repair the Vehicle so as to conform the Unit to its express written
warranty, and thereby breaching said warranty, on each occasion
Additionally, the provisions of Cal. Civ. Code §§ 1793.2(d), and (b) existed at the time
Polaris gave the express warranty to Plainti-ff, and for that reason those provisions were
and are incorporated into the terms of the express written warranty by operation of
California Law. Swenson v. Fz'le, 3 Cal.3d 389, 393 (1970); Washington Internat. Ins. C0.
v. Superior Court, 62 Cal.App.4th 981, 988-89 (1998). Accordingly, Polaris’s violations
of Cal. Civ. Code §§ 1793.2(d), and/or (b) are a breach of Polaris’s express written
warranty, and Plaintiff brings this claim pursuant to 15 U.S.C. § 2310(d).

 

 

5

Mattson v. Polaris Complaint; Demand for Jury Trial

 

\OOO\IO\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-00105-TLN-EFB Document 1 Filed 01/16/19 Page 6 of 9

45.

46.

47.

48.

49.

50.

51.
52.

53.

Pursuant to 15 U.S.C. § 2310(d)(1), Plaintiff is entitled to the equitable remedies of
rescission and restitution and/or damages Plaintiff revokes acceptance of the Unit and
rescinds the contract. Plaintiff is entitled to restitution of all consideration given.

As a proximate result of the violations of the Act, Plaintiff has sustained and continues to
sustain, damages, both economic and noneconomic, in the approximate amount of
$25,332.92.

The failure of Polaris to comply with its obligations under the express written warranty
was willful in that Polaris had actual knowledge of the Unit’s defects, malfunctions, and
nonconformities, knew of its legal duties under the warranties and the Act, but repeatedly
refused to make necessary repairs and/or provide a refund.

Pursuant to 15 U.S.C. § 2310(d) and Cal. Civ. Code § 1794(0), Plaintiff is entitled to a
civil penalty of two times the amount of Plaintiff’s actual damages

Polaris does not maintain an informal dispute resolution mechanism that complies with
the requirements of 15 U.S.C. § 2310(a) and the rules and regulations adopted pursuant
thereto by the Federal Trade Commission.

Pursuant to 15 U.S.C. § 2310(d)(2), Plaintiff is entitled to attorneys’ fees and expenses

reasonably incurred in connection with this action.

FIFTH CAUSE OF ACTION
Breach of Implied Warranty_Magnuson-Moss Warranty Act
Aga_inst Polaris

Plaintiff incorporates all preceding paragraphs

Pursuant to 15 U.S.C. § 2301(7), the breaches by each defendant of the state-law implied
warranties, as set forth above, also constitute breaches of the implied warranties pursuant
to the Magnuson-Moss Warranty Act.

Pursuant to 15 U.S.C. § 2310(d)(1), and because of said breaches of implied warranties,
Plaintiff is entitled to the equitable remedies of rescission and restitution and/or damages

Plaintiff revokes acceptance, rescinds the contract, and claims full restitution

 

 

Mattson V. Polaris Complaint; Demand for Jury Trial

 

OO\]O\

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-00105-TLN-EFB Document 1 Filed 01/16/19 Page 7 of 9

54.

55.

56.
57.
58.

59.

60.

61.

62.

63.

64.

65.

As a proximate result of the breaches of implied warranties, Plaintiff has sustained and
continues to sustain, damages, both economic and noneconomic, in the approximate
amount of $25,332.92.

Pursuant to 15 U.S.C. § 2310(d)(2), Plaintiff is entitled to attorneys’ fees and expenses

reasonably incurred in connection with this action.

SIXTH CAUSE OF ACTION
Violation of Consumers Legal Remedies Act
Agg_linst Polaris

Plaintiff incorporates all preceding paragraphs herein.

Polaris is a “person” as that term is defined in Cal. Civ. Code § 1761(c).

The above-described sale of the Unit is a “transaction” as that term is defined in Cal. Civ.
Code § 1761(e).

Polaris possessed knowledge of the defects, non-conformities, and condition of the Unit
prior to the sale of the Unit to Plaintiff, which include a potential for the Unit to catch fire
under normal operation.

The defects, non-conformities, and condition of the Unit are material facts that Polaris
was required to disclose, as the defects, non-conformities, and condition of the Unit
posed serious safety risks to Plaintiff.

Polaris knew these material facts posed serious safety hazards to Plaintiff prior to selling
the Unit to Plaintiff, as evidenced by the fact that Polaris published numerous recalls
prior to and/or shortly after selling Unit to Plaintiff.

Polaris failed to disclose these material facts to Plaintiff prior to the sale of the Unit.
Plaintiff would not have purchased the Unit had these material facts been disclose prior to
the sale.

Polaris’s failure to disclose these material facts was intended to, and did, result in the sale
of the Unit to Plaintiff.

Polaris violated Civil Code § 1770, subdivisions (a)(l), (a)(2), (a)(5), (a)(7), (a)(9),
(a)(14), (a)(15), and (a)(16) at the time of sale and each and every time thereafter that it

failed to disclose, failed to repair, and/or failed to authorize necessary repair work on the

 

 

7

Mattson v. Polaris Complaint; Demand for Jury Trial

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-00105-TLN-EFB Document 1 Filed 01/16/19 Page 8 of 9

66.

67.

68.

69.

70.
71.

72.

Unit while it was at Polaris’s Service department/dealer when such repair(s) may have or
would have remedied the Unit’s problems

Polaris violated these same subsections when it took Plaintiff’s money and sold the Unit
to Plaintiff representing it had been thoroughly inspected and was free of problems or
defects

Polaris, through the express warranty provided, represented to Plaintiff the material fact
the warranty contract would cover any failure in utility or performance, including failure
of the aforementioned parts, and concealed and suppressed from Plaintiff the material
fact that many such parts were defectively designed and/or installed and/ or manufactured,
and that Polaris did not intend to honor warranty claims for failures of such parts
Plaintiff was unaware of the falsity of the representations and unaware of the concealed
facts Plaintiff acted in reliance on the truth of the representations and would not have
bought the Unit, nor continued to own it and/or continue to have it serviced under
warranty.

Plaintiff was justified in relying upon the truth of the representations because Plaintiff
had no knowledge of any facts indicating that the promises made in Polaris’s warranty or
those made by Polaris ensuring it could fix the Unit, should not be believed.

Because of said violations, Plaintiff is entitled to rescind the contract and to obtain
restitution of all consideration paid. Under Civil Code § 1780(a)(1) Plaintiff hereby
rescinds the contract and respectfully under the law demands full restitution of all money
paid pursuant to said contract.

Pursuant to Civil Code § 1780(a)(4) Plaintiff is entitled to punitive damages

Under Civil Code § 1780(d), Plaintiff is entitled to costs and reasonable attorneys’ fees
according to proof.

More than 30-days before commencing this action, Plaintiff separately notified Polaris in
the manner prescribed by Code of Civil Procedure § 1782(a) of the particular violations
alleged in this CAUSE OF ACTION and demanded that it make rectification. Polaris has

not provided such rectification

 

 

Mattson v. Polaris Complaint; Demand for Jury Trial

 

.¢>w

OO\]O'\Ui

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-00105-TLN-EFB Document 1 Filed 01/16/19 Page 9 of 9

PRAYER FOR RELIEF

(1) A declaration that the sales contract is rescinded;

(2) A declaration that Polaris has been given a reasonable number of repair attempts and/or
days to conform the Unit to the warranty;

(3) Actual damages according to proof;

(4) Restitution of all consideration given by Plaintiff and/or paid out toward the Unit;

(5) Civil penalties under the Song-Beverly Act in the amount of two times actual damages;

(6) Punitive damages under the Consumer Legal Remedies Act.

(7) Reasonable attorneys’ fees according to proof;

(8) Costs and expenses reasonably incurred in connection with this action; and

(9) Such other relief as the Court deems just and proper.

Dated: January 15, 2019 LAW OFFiCEs oF JoN JACoBs

Ry -H. SYI;U
Attorney for

JOSHUA M f-

    
 

DEMAND_FOR JURY TRIAL
Plaintiff hereby demands a jury trial on all causes of action asserted herein.

Dated: January 15, 2019 LAW OFFICES oF JoN JACoBs

 

 

 

Mattson v. Polaris Complaint; Demand for Jury Trial

 

